                               MARIA COSTANZA BARDUCCI
                                  BARDUCCI LAW FIRM
                                5 West 19th Street, 10th Floor
                                 New York, New York 10011
                                  Telephone: 212-433-2554
                                     February 20, 2020



VIA ECF
The Hon. Magistrate Judge Vernon S. Broderick
United States District Magistrate Judge                                 2/21/2020
United States District Court,                                Plaintiff shall have until March 30, 2020 to move for default
Southern District of New York                                judgment in accordance with my individual rules.
40 Foley Square, Courtroom 706
New York, NY 10007



       Re:     Alexander Gomez v. Espindola Restaurant Corp. et al.
               Civil Action No.: 1:19-cv-08306-VSB

Dear Magistrate Judge Vernon S. Broderick:

       I represent the Plaintiff in the above-referenced matter. On January 28, 2020 this
Honorable Court issued an Order to file a Motion for Default Judgement. I am writing to inform
the Court that the attorneys for the Defendants on this matter have appeared and we are currently
discussing possible remediations to the premises.

The Parties jointly request an extension of time of (30) days to file the Default Judgment on this
matter.

       This is the first request for an extension of time to file the Default Judgment.

       Thank you for your consideration.

                                              Respectfully Submitted,


                                              BARDUCCI LAW FIRM
                                              s/Maria Costanza Barducci, Esq.
                                              MARIA COSTANZA BARDUCCI, ESQ.


cc: Via CM/ECF Only
